Citation Nr: 1210857	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to August 2003 and active duty for training (ACDUTRA) from May 1997 to September 1997.  He has also had other unspecified periods of inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2010, the Veteran testified in a personal hearing before the undersigned. A copy of the hearing transcript is associated with the claims file.

The issue was previously remanded by the undersigned in December 2010 and July 2011 for a more comprehensive VA opinion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to these claims.

The Veteran contends that his low back disorder is related to his active duty service or, in the alternative, that his service aggravated a preexisting condition.

In the July 2011 remand, the Board clearly articulated what the legal standard was for substantiating the Veteran's claim.  The Board also gave the VA examiner specific questions to answer concerning whether the Veteran had a preexisting back disorder, and, if so, whether that condition was aggravated by service, and, if not, whether his current back disorder is due to active service.  

In an October 2011 opinion, the VA orthopedic physician's assistant (PA) indicated that the Veteran's back pain did not originate with active duty, and that his current complaints of low back pain existed prior to service and are not caused by or the result of active duty.  

Although the opinion addresses whether the Veteran had a preexisting condition, the examiner does not address whether that condition was worsened or aggravated by the Veteran's active service.  For this reason, the Board has concluded that the development conducted does not adequately comply with the directives of the July 2011 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his back disorder since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After this has been accomplished, the Veteran's claims file should be forwarded to the same orthopedic PA who authored the October 2011 VA opinion referenced above, if that PA is available.  The examiner MUST offer an opinion as to the following:

(a) Is it unequivocal (clear and unmistakable) that a low back disorder pre-existed the Veteran's entrance onto active duty in September 2002?

(b) If the answer to (a) above is yes, is it unequivocal (clear and unmistakable) that the Veteran's low back disorder was not aggravated during his period of active duty from September 2002 to August 2003?

(c) If the answer to (a) above is no, is it at least as likely as not that a low back disorder originated during the Veteran's period of service from September 2002 to August 2003 or is otherwise related thereto, including any injury occurring in service?  Is there a showing of arthritis of the low back during the one-year period after service, and, if so, to what degree?

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is further advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

The examiner is also asked to provide a rationale used in formulating his opinion in the written report.  If any requested opinion cannot be provided without resort to speculation, that fact and the reasons why that is the case should be fully set forth within the examination report.  If additional examination of the Veteran is required to form such an opinion, the examination should be scheduled.  

If the orthopedic PA who conducted the February 2011 examination and authored the October 2011 opinion is no longer available, the Veteran should be afforded another VA examination by an orthopedic specialist who should be asked to review the claims file, conduct all indicated tests and studies, and answer the foregoing questions to determine the current nature and etiology of his low back disorder.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


